Campbell, J.,
delivered the opinion of the Court.
The result reached in the trial of this case is clearly right, morally and legally, and will not be disturbed.
Mr. Rutherford sustained such relation to several parcels of land as to be entitled, at the time of this transaction, to select which was his homestead; and in executing the deed of trust conveying some of these parcels he must be held to have made his selection of other land than that convej-ed for his homestead, and will not be permitted now to say that his homestead consisted of the land conveyed. Homestead rights are to be protected according to law, but are not to be perverted into instruments of fraud.

Affirmed.